Citation Nr: 1500978	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his August 2011 substantive appeal, the Veteran requested a Travel Board hearing; however, he withdrew the request in a June 2013 letter from his representative.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This case was previously remanded for additional development in July 2013, March 2014, and May 2014.  The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record lacks sufficient information to decide the claim.  After the Board's last remand was issued, the Veteran now also asserted that his asthma alternately may be due to asbestos exposure while stationed at Fort Jackson in South Carolina.  See October 2014 Statement.  The record does not appear to contain evidence that any development was undertaken regarding any potential exposure to asbestos.  There are specific procedures in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct appropriate development to verify the Veteran's claimed exposure to asbestos while living in barracks at Fort Jackson.

2. After development regarding any in-service asbestos exposure is completed, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's asthma.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record. 

The examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma is etiologically related to any verified exposure to asbestos.  

The opinion MUST consider the Veteran's lay testimony in his October 2014 statement regarding the onset and duration of his symptoms.  Please comment on the application of any medical literature or citations thereto submitted by the Veteran.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




